 NEW ENGLAND TANK INDUSTRIES, INC.605Sarnacki, Stanley------------------------------------------700.54Seekins,David--------------------------------------------3,977.02Stockford, Stuart------------------------------------------5,987.84Stone,Irving----------------------------------------------1,743.72Watts,Malcolm-------------------------------------------3, 150. 22Webster, Elwood--------------------------------8 (No backpay claimed)Webster, John---------------------------------------------2,433.85White, James E------------------------------------------- 5, 801. 12Whiting, Frank--------------------------------------------6,972.85$ As to this employee the specification 'states that "Inasmuch as Webster had been re-instatedby Respondentand hadleftRespondent's employ voluntarily on September 13,1961, no backpay is claimed for him." The record shows that Webster was 1 of the 12 menofferedreemployment by Respondent by means of a letter dated July 13, 1961.Websterhad been earning$2.321/2 per hour before the discrimination against him.The offer toreemploy him was at arate of $1.50 per hour.As indicated this was not a bona fide offerof reinstatement.As I consider myself bound by the specification I make no further find-ings regarding his case.TRIAL EXAMINER'S AMENDED SUPPLEMENTAL DECISIONHaving recently reread my Supplemental Decision released herein on December17, 1963, I have come to the conclusion that I was mistaken in the position that I tookregarding discriminatee Elwood Webster for whom no backpay was claimed by theGeneral Counsel in his specification.'As I previously indicated, Webster had been paid $2.321/2 per hour before thediscrimination against him.By letter of July 13, 1961, Respondent offered to re-employ him at a rate of $1.50 per hour.This I found in my prior decision not to bea bona fide offer of reinstatement such as would toll Respondent's liability to himfor backpay.Nevertheless, I made no recommendation as to Webster since nobackpay was claimed.The record shows one "R. Webster" was employed by Respondent at $1.50 perhour for 4 weeks in the early spring of 1961, and from the middle of July 1961until about the middle of September. In all he worked a total of 564 hours.As-suming this to be the Elwood Webster referred to in the specification it is clear thatat the very least he is entitled to the difference between the $1.50 he was paid perhour and the $2.321/2 he had received before the discrimination against him.Thisdifference amounts to $465.30.Accordingly, I hereby amend my original decisionby finding and recommending that Elwood Webster is entitled to the sum of $465.30(less tax withholding required by law).IThe specification stated that "inasmuch as Webster had been reinstated by Respondentand had left Respondent's employ voluntarily on September 13, 1961, no backpay isclaimed for him."M. J. McCarthy.Motor Sales Co.andInternationalVehicleSalesmen's Union of America(Independent).Case, Nos. 13-CA-4198,13-CA-4198-°2,13-CA-4198-3,13-CA-x.°3692, and 13-CA-4305.June 23, 1964SUPPLEMENTAL DECISION AND ORDEROn February 5, 1962, the Board issued a Decision and Order in theabove-entitled proceedings,' finding,inter alia,that Respondent haddiscriminatorily discharged Merlin Griffith, James Marzano, LeonardPechtold, and Walter Zion in violation of Section 8(a) (3) and (1)of the Act and directing that Respondent make whole the above-mentioned employees for loss of pay resulting from the discrimination.1135 NLRB 828.147 NLRB No. 74. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter the United States Court of Appeals for the Seventh Circuit.entered its decree enforcing the aforesaid Board Order.2On June 28, 1963, the Acting Regional Director for the ThirteenthRegion of the Board issued a backpay specification and on July 12,1963, Respondent filed an answer thereto.Upon appropriate noticeissued by the Acting Regional Director, a hearing was held beforeTrial Examiner Jerry B. Stone for the purpose of determining theamount of backpay due the four claimants.On November 29, 1963,the Trial Examiner issued his attached Decision on Backpay in whichhe found that three of the discriminatees were entitled to the followingpayments: Merlin Griffith, $12;605.35; Leonard Pechtold, $11,830.65;andWalter Zion, $1,373.55.Finding James Marzano's testimonyevasive and otherwise unreliable, rendering it impossible to deter-mine his interim earnings, the Trial Examiner denied backpay as toMarzano.Thereafter the General Counsel and Respondent filed ex-ceptions to the Trial Examiner's Decision on Backpay and briefs insupport thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Trial Examiner's Decision, the ex-ceptions, and briefs, and hereby adopts the findings, conclusions, andrecommendations 3 of the Trial Examiner with the following addition:In awarding backpay to Pechtold, we agree with the Trial Examinerthat Pechtold's rejection of the Mike McCarthy Lincoln -Mercury, Inc.,job offer did not constitute a willful loss of earnings.A discriminatingemployer's duty is to offer a discharged employee reinstatement to hisformer or substantially equivalent position.When an employermakes such an offer, which can be either accepted or rejected by theemployee, then the employer's backpay liability terminates. Such anoffer, however, must be on the same terms as existed when the employeewas fired.Here, Respondent has not shown that its offer to Pech-told of a job as used-car sales manager at its McCarthy Lincoln-Mercury place of business constituted reinstatement to his former jobas used-car salesman at M. J. McCarthy Motor Sales Co., even though2 309 F. 2d 732 (C.A. 7).9As no exceptions were filedto the TrialExaminer's computation of loss of insurancebenefits by Pechtold, we find it unnecessary to pass upon this computation and adopt theTrial Examiner's recommendations in respect theretopro forma. M. J. McCARTHY MOTOR SALES CO.607the "salary" feature of the offer was better.Moreover, by the termsof the offer itself, it can be seen that it was not only to a different posi-tion, but was also at a different location, with different management,.and possibly with different merchandise and clientele-differenceswhich might entailsomerisk to the employee if the employer's inclina-tion to discriminate against him remained unchanged.An employeeplaced in such circumstances by the employer's misconduct need notassume these risks in order to reduce the employer's backpay liability,by mitigation or otherwise. SeeElectro-Mechanical Products Com-pany,126 NLRB 637, 649-650.Consequently, Pechtold in rejectingthe offer did not incur a willful loss of earnings, and the offer did notterminate or reduce Respondent's backpay obligation.4ORDEROn the basis of the foregoing Decision on Backpay and the entirerecord in these cases, the National Labor Relations Board hereby ordersthat Respondent, M. J. McCarthy Motor Sales Co., its officers, agents,successors, and assigns, shall make Merlin Griffith, Leonard Pechtold,and Walter Zion whole by payment to each of them of the amountset forth in the Trial Examiner's Decision on Backpay.In view ofabove,N.L.R.B. v. Alaska Steamship Co. and American Radio Association,CIO,211 F. 2d 357 (C.A. 9),relied upon by Respondent is inapposite.TRIAL EXAMINER'S DECISION ON BACKPAYSTATEMENTOF THE CASEOn December6, 1962, the Court of Appeals for the Seventh Circuit entered itsdecree enforcingin full the backpayprovision of the National Labor RelationsBoard'sDecisionand Orderin the instant matter'which directed M. J. McCarthyMotor SalesCo., hereincalled the Respondent,to make whole Merlin Griffith, JamesMarzano,Leonard Pechtold, and WalterZionfor theirloss in earnings resulting fromthe Respondent's unfair labor practicesviolativeof Section 8(a) (3) and(1) of theAct.On June28, 1963,the ActingRegional Directorfor the ThirteenthRegion ofthe Boardissued backpayspecifications in this matter,recitingthat a controversy hadarisen over the amountof backpaydue under the terms of the Board'sOrder andalleging certain amountsof backpaydue the aforementioned discriminatees and thebases of said computations.The Respondent's answer tothe backpayspecificationsadmittedcertainmattersset forthin the specificationsbut in other respectsraised issues as tothe amount of'backpay due the referred-to discriminatees.The General Counselamended hisspecification in various respects at the hearing, and the Respondent amended hisanswer invariousrespectsat the hearing.A hearingwas held pursuant to due notice on the issuesdeveloped by the backpayspecifications and the answer thereto before Trial ExaminerJerry B.Stone at Chicago,Illinois, on August12, 13, 14, 15, 16, 17, 19, 20, 21, 22, 23, 26, and 29, 1963.All partieswere represented at the hearing and wereafforded full opportunity to beheard,to introducerelevantevidence,to present oral argument,and to file briefswith me.Briefswere filed bythe Respondent and the GeneralCounseland have beenconsidered.IM. J. McCarthy Motor SalesCo., 135 NLRB 828. Enfd.51 LRRM 2527(C.A. 7), de-cidedNovember 23, 1962;decree issued December 6, 1962 (309 F. 2d 732]. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record 2 in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTA. IntroductionThe parties stipulated to the mathematical gross earnings,interim earnings, andnet backpay due to the discriminatees if the General Counsel's contentions werefound to have merit.However, the Respondent by his answer and his position at thehearing raisedissues asto the propriety of some of the General Counsel's conten-tions.3First I shall dispose of those issues common to all or several of thediscriminatees.B.General issuesI.Willful loss of earningsThe Respondent contends that discriminatees Marzano, Griffith, and Pechtolddid not sincerely seek employment during their backpay period but in fact deliberatelycaused their gross back wages to accumulate.In support of its contentions that Griffith, Marzano, and Pechtold incurred willfulloss of earnings, the Respondent introduced numerous newspaper advertisementsrelating to job opportunities in the Chicago area during the discriminatees' backpayperiods.The Respondent also extensively questioned Griffith as to the places hesought employment.Griffith credibly testified to the effect that he had prepared a listof the places he had gone to seek employment and that he had placed on this list theapproximate dates showing when he had gone to the places listed, naming some ofthe persons seen, and the results. This list was received into evidence.Griffith ad-ditionally credibly testified as to his visit to some of the places seeking employment.The sum effect of Griffith's testimony revealed with rather accurate preciseness thetimes he sought employment, the places he sought employment, and as to some ofthe places the names of the persons he spoke to,'and that Griffith at closely spacedtime intervals (within days throughout his backpay period) had made such visitsseeking employment.Griffith was unavailable for employment and made no searchfor employment from June 14 to August 7, 1961, as well as during the time heworked at Shames Motors. There was no contradiction of Griffith's testimony in thisregard,4 nor is there evidence that Griffith refused any job offer made to him.Addi-2A stipulation from the parties relating to coming during the discriminatees'vacationweek has been received into the record as Trial Examiner Exhibit No. 1.Duplicate copyfor the same has been waived.A stipulation from the parties has been received providing that duplicate copies of Gen-eral Counsel's ExhibitsNos. 1(a) through 1 (e) he substituted into the record for lost copiesof the same.The stipulation has been marked as GeneralCounsel's ExhibitNo. I 09a) andhas been received into the record and the substitution of duplicate copies of GeneralCounsel'sExhibits Nos.1(a) through 1(e) is hereby allowed and approved.Duplicatecopies of the same are herebywaived.A stipulation from the parties has been receivedrelating toa true copy of Respondent'sExhibit No. 26.The stipulation has been marked as "Respondent'sExhibit No. 26(al" andthe copy ofRespondent'sExhibit No. 26 is received into the record in place of theillegiblecopy of thesame erroneously in the record.Duplicate copies of the same arehereby waived.uA posthearing stipulation by the parties removed an issue relating to earnings duringvacation period.The effect of the stipulation would be to adjustZion's grossbackpay bythe deduction of 2 weeks gross backpay(third quarter-1961)resulting in net backpay duehim of $1,373.55.11 have considered Respondent's contention,in relationship to the newspaper advertise-ments of job opportunities,that the discriminatees did not seek work where it was avail-able, but in fact sought work where it was not available. The evidence reveals that onseveral occasions the discriminatees did receive employment and the evidence does notreveal a refusal to accept employment at employers other than the Respondent.Iam con-vinced from the evidence as a whole that the discriminatees Griffith and Pechtold did sin-cerely, diligently,and reasonably seek Interim employment.Griffith's list of places re-vealed, In connection with his testimony,that he visited Hartigan Chevrolet and left a jobapplication on November 24, 1961. John F. Warren, used-car manager at Hartigan Chevro-let,was asked if he received an applicationfrom Griffith.Warren testified,"Myself, no."Warren similarly testified that "not to my knowledge"had he taken a job application fromPechtold.'As to Marzano,Warren testified without reservation that he had not received ajob application.On cross-examination,Warren testified that there were others who couldhave seen Griffith, Pechtold,and Marzano concerning employment.Thus Warren's testi-mony does not contradict Griffith's testimony. M. J. McCARTHY MOTOR SALES CO.609tionally Griffith, during his backpay period, registered with frequency at United Statesand State employment agencies. I found Griffith's demeanor to be that of an im-pressive and truthful witness and credit his testimony to the effect that he made rea-sonable and diligent search for employment throughout his backpay period exceptingthe time found herein to be when he was working or when he was incapacitated forwork. I conclude and find that Griffith has not willfully incurred loss of earnings .6The Respondent also questioned Pechtold as to some of the places he sought em-ployment.Pechtold credibly testified to the effect that he had prepared a list of theplaces he had sought employment during his backpay period, listing the approximatedates of his visits, the results, and some of the persons seen. In addition, Pechtoldcredibly testified concerning some of the places he sought employment and the namesof some of the persons he saw. In sum, his testimony reveals with respect to hisbackpay period with rather accurate preciseness the times he sought employment, theplaces he sought employment, and as to some of the places the names of the personshe spoke to, and that he registered with frequency at United States and State employ-ment agencies.There was no contradiction of Pechtold's testimony in this regard,nor is there evidence other than the job offer made by Baker (for Mike McCarthyLincoln-Mercury Inc.) at the instance of Respondent owner, that Pechtold refused anyjobs.As found hereinafter this refusal was not unjustifiable.As to the detailsof Pechtold's search for employment, from my observation of his demeanor as awitness, I found Pechtold to be a very frank and honest witness. I credit his testi-mony to the effect that, excepting when he in fact was working, he made reasonableand diligent search for employment throughout his backpay period.6 I conclude andfind that Pechtold did not willfully incur loss of earnings during his backpay period.The evidence relating to Marzano's alleged willful loss of earnings however presentsa different problem.The previously referred-to numerous newspaper advertisementsintroduced by the Respondent must be considered along with the questioning ofMarzano as to his search for employment, and along with the activities engaged inby Marzano during the backpay period.Marzano was such an evasive and untruthfulwitness that I place no reliance on his testimony pertaining to his search for errmploy-ment, nor do I credit his testimony in connection with the manner or reliability ofthe list of places he sought employment.However, as revealed later in this decision,Marzano was active during most of the backpay period in the buying and selling ofcars.I am convinced from all the evidence of such activity that he did not willfullyincur any loss of earnings.2. The value of the use of a demonstrator car as earningsIt is clear from the unfair labor practice findings giving rise to the instant proceed-ings 7 that the Respondent discriminatorily discontinued the use of a demonstratorcar by the discriminatees. It follows that absent such discrimination, that had thediscriminatees worked for Respondent on a nondiscriminatory basis during the back-pay period that the use of the demonstrators would have been a benefit enjoyed bythem.Such benefits, constituting a monetary value, are rightly considered a legit-imate part of the employees' earnings 8 I therefore conclude and find that the value ofthe demonstrator is properly computed as part of the discriminatees' gross earnings.At first there appeared to have been developed at the hearing an issue as to whetheran additional offset of some amount should be allowed the Respondent in the cnmputa-tions pertaining to Zion'suse of a demonstrator during his interim employment.Zion's credited testimony reveals that he did not have a demonstrator car for his useuntil aroundJuly 1,1961.I so find the facts.5 Additionally it is. noted that Griffith did obtain work at Shames Motors during thefourthquarter of 19G2.This is not indicative of an intent to willfully incur loss ofearnings.9 As previously indicated I have considered the evidence of newspaper advertisements re-lating to job opportunities,and consider that the evidence relating to actual job search tobe more persuasive and revealing.Additionally,I find very persuasive Pechtold's actualemployment at W and J Motor Company and Shames Motors as revealing that he did notincur willful loss of earnings.7M. J. McCarthyMotor SalesCo., 135 NLRB 828.8In the same manner as insurance benefits are deemed to be part of earnings. SeeDeena Artware,Incorporated,112 NLRB 371, 375;Glen Raven Silk Mills,Inc.,101NLRB 239.750-236-65-vol. 147-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Specific issues-Griffith1.Griffith's backpay periodThe General Counsel's backpay specifications issued on June 28, 1963,allegedthatMerlin Griffith's backpay period began on April 27, 1961,and ended onFebruary 5, 1963.At the hearing the General Counsel amended the specifications toallege that Griffith's backpay period commenced on April 27, 1961,and ended onMay 11,1963, excepting for the period of time February 5 to April 1, 1963.Griffith credibly testified to the effect that he was reinstated to his old position as aused-car salesman by the Respondent on February 5,1963, and worked as a used-car salesman at Respondent until April 1, 1963.At the time that Griffith returnedto work on February 5,1963,Respondent transferred two used-car salesmen to thenew-car sales department.9On April 1,1963,Griffith was transferred to the new-carsales department and worked there until May 11,1963,when he was retransferredto his former used-car salesman position.10General Counsel'switnessMarzano, Pechtold,Zion,and Griffith testified relativeto the position of new-car salesman as compared to the position of a used-car sales-man.The aforementioned witnesses appeared prone to exaggerate and magnify dif-ferences.llI credit their testimony only to the extent that it reveals that the dif-ferences as exist as may be described by the following:New-car salesmen as comparedto used-car salesmen generally have higher earnings,work fewer hours, and have bet-ter work conditions.12New-car salesmen sell various models of new cars.A new-carbuyer is interested in knowing what optional equipment and accessories are available,and the new-car salesman must be prepared to furnish answers in this regard. Inaddition to the new-car salesman's training,he has price lists and special cards withinformation as to equipment and accessories to aid him in answering such questions.In general the new-car salesman deals with a discriminating buyer who is knowl-edgeable with competitive dealers' selling prices and financing rates.The used-carsalesman generally deals with a customer who is prepared to buy the used car "asis," 13 and who is not able,generally,to compare the car with one of identical usageor condition.I cannot see that the evidence in this case reveals that the new-carsalesman job is substantially different from that of a used-car salesman job. It is clearhowever,that a used-car salesman is not required to exercise the same"degree" ofperceptiveness in his selling of a used car as he generally would in selling new cars.This difference in degree of perceptiveness does not appear to be a substantial dif-ference.The effect of such difference in perceptiveness would appear to vary as tothe individuals involved.In the instant case Griffith, whose experience had been in selling used cars, inactuality made less earnings as a new-car salesman.If Griffith had been placed onFebruary 5,1963,on a new-car salesman's job, there might be a close question as towhether Respondent had properly reinstated him.This is not the question.Thequestion is whether Respondent's reinstatement on February 5,1963, of Griffithto his used-car salesman's job was bona fide or not,taking into consideration all ofthe facts surrounding his reinstatement and subsequent transfer.Considering allthe facts herein; as well as the Respondent'sdiscriminatory action revealed in theunfair labor practice case,14I am convinced that Respondent's reinstatement ofGriffith on February 5, 1963,was bona fide and that nothing in this case reveals thatGriffith's subsequent transfer was part of a subterfuge connected with the said rein-statement.In fact the General Counsel's amendment to his specification,made at thehearing, appears to recognize the validity of the February 5, 1963,reinstatement byexcluding from the backpay period the time from February. 5 to April 1, 1963.In the General Counsel's brief he asserts "that the involuntary transfer of Griffithfrom used cars to new cars was'not a reinstatement to the same position,although itwas available." 'Considering the foregoing the General Counsel in this case actuallyattempted to litigate possible new unfair labor practices concerning the transfer onApril 1,1963,and not the bona fides of Respondent's -reinstatement of Griffith onFebruary 5, 1963.6Employees Grant Scott and Salasazon.10 Prior to Griffith's "retransfer"on May 11, 1963, complaints to Respondent about histransfer to the new-car sales department and charges of unfair labor practices had beenfiledwith the National Labor RelationsBoard.`11 Such as the'fact that new-car salesmen wore coats and.ties as compared to used-carsalesmen wearing sports shirts at work.13New-car salesmen work in an air-conditioned showroom-used-car salesmen work out-side on a used-car lot.23In the condition that the car is, and with such equipment as is on it.14M. J.McCarthyMotorSalesCo., 135 NLRB 828. M. J. McCARTHY MOTOR SALES CO.611Considering all the foregoing, I find and conclude that Griffith was properly rein-stated on February 5, 1963, and that his backpay period commenced on April 27,1961, and concluded on February 5, 1963.2.Griffith's availability for work between August 7 and November 27, 1961The General Counsel in his amended backpay specification admits that Griffithwas unavailable for employment between June 14 and August 7, 1961.The Re-spondent contends that Griffith was also unavailable for employment betweenAugust 7 and November 27, 1961.Griffith went on vacation around June 14, 1961, and while on this trip had an au-tomobile accident.Griffith credibly testified that he was treated for his injuriessuffered as a result of this accident and was released by his doctor on August 3,1961, as recovered.Griffith testified that he was physically able and available forwork at all times thereafter up and to February 5, 1963.The Respondent introducedcertain billsrelating to treatment and expenses andcertain releases of liability executed by Griffith with reference to his July 3, 1961,accident and relating to a later accident around September 11, 1961.Neither thehospital bills nor thereleasesexecuted by Griffith specify any amount of allegedlost worktime, nor do they characterizehis injuriesin such a way that a conclusioncould Abe made as to the extent or meaning of the injuries with reference toincapabil-ity to work on and after August 7, 1961.Respondent questioned Griffith with re-spect to Respondent's Exhibit No. 4.This exhibit, in addition to an apparentsummary of the previously referred-to bills, contained reference to "loss of time" andset forth as loss of time from July 5 to September 8-9 weeks, and from September11-11 weeks.How this exhibit was made or from where it came was not de-veloped.Griffith denied that he made the original of the exhibit and denied thathe had ever claimed loss of time from July 5 to September 8.Griffith deniedthat he had "personally" claimed loss of time "from September 11-11 weeks."I find no value to Respondent's Exhibit No. 4 except in relationship to Griffith'stestimony.Iam convinced that his testimony reveals that he knew some claimhad been made on ibis behalf as to loss of time after September 11, 1961.The question is not what claim as to loss of time that Griffith or his agents madeon his behalf with reference to his accident, but is whether he in fact was availablefor employment between August 7 and November 27, 1961. I have carefully con-sidered Griffith's demeanor as a witness, and that a claim for lost time was made onhis behalf and was known to him. I am, convinced that Griffith truthfully testifiedthat he was physically able and available for work from August 7, 1961, to Feb-ruary 5, 1963, and conclude and find that he was physically able and available forwork at all times between April 27, 1961, and February 5, 1963, excluding theperiod of time June 14 to August 7, 1961.In summary, in accordance with the foregoing disposition of the general andspecific issues as related to Respondent's obligation to pay Griffith backpay for hisperiod of discrimination,it isnecessary to delete from the stipulated computationthose computations concerning alleged backpay for the period of time after Feb-ruary 5, 1963, the date Griffith was reinstated by the Respondent.The computationsas so revised reveal that the amount of backpay due Griffith in this case is $12,605.35.The computations as adjustedare set outin the attached Appendix A.D. Special issues-PechtoldAlleged Willful Loss of Earnings1.The job offer by Mike McCarthy Lincoln-Mercury, Inc.15The Respondent contends that Pechtold's refusal to accept an offer of employmentat-Mike McCarthy Lincoln-Mercury, Inc., on June 23, 1961, constitutes evidence uponwhich a finding should be made that Pechtold has engaged in a willful loss of earnings.15Based upon a composite of the credited testimony of Pechtold and Baker. Pechtold'scredited uncontradicted testimony reveals that he accepted Chick's offer of a job at W and JMotors on June 12, 1961. I do not find Pechtold or Baker's testimony as to the events ofemployment to be inconsistent with his testimony that he accepted Chick's offer of a jobon June 12, 1961. It is entirelyreasonablethat although Pechtold had accepted Chick'soffer of a job, he would be interested in other opportunities, especially to the point ofascertaining the Respondent's intent as evidenced by Baker. I do not credit Pechtold'stestimony that he and Baker discussed his job with respect to Pechtold's continuing inthe Union.Pechtold's testimony in this connection was not sure, and upon my observationof his demeanor,I am convinced that he has mixed some of his unspoken thoughts withthat which was said. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. J: McCarthy; the owner of Respondent,isalso ownerofMike McCarthyLincoln-Mercury, Inc.Respondent Owner McCarthy directed Raymond Baker, thegeneral manager of Mike McCarthy Lincoln-Mercury, Inc., to offer Leonard Pech-told the job of used-car manager for Mike McCarthy Lincoln-Mercury, Inc.OnJune 23, 1961, Pechtold's wife told Pechtold that he had a telephone call from RayBaker.Pechtold then telephoned both the Union's attorney and McCabe,an attor-ney on the National Labor Relations Board's Regional Office staff, and asked whathe should do.He was told to find out what Baker wanted. Later that day Peck-told called Ray Baker and Baker told Pechtold that he wanted him to come downto seehim.Either that day or the next day Pechtold went to see Ray Baker at MikeMcCarthy Lincoln-Mercury, Inc.Baker offered Pechtold a job as used-car managerfor Mike McCarthy Lincoln-Mercury, Inc., and informed him of the salary arrange-ments.The salary arrangements were superior to those that Pechtold had enjoyedatRespondent.Pechtold told Baker that he appreciated the offer, that he "did"have something else lined up, that he wasn't sure that he wanted to accept the job,but would let Baker know. Pechtold called both Burns and McCabe and askedif he had to accept the job.He was told that he did not have to take it becauseitwas not the same status of employment.16Pechtold later called Baker's office andleft word that he had decided to take employment at another place-W and J Motors.On June 12, 1961, Pechtold had applied for a job with W and J Motors.Mr.Chick of W and J Motors told Pechtold on June 12, 1961, that he could start work ina week and half.The next day Pechtold told Chick that he could not start workon June 23, 1961, because he had twisted his back. It was agreed that Pechtoldcould wait a few days before starting and Pechtold accepted the job. Pechtoldstarted work at W and J Motors on June 26, 1961, with salary arrangements admit-tedly inferior to the salary arrangements offered by Baker at Mike McCarthy Lincoln-Mercury, Inc.Had the Respondent on June 23, 1961, made agenuineoffer of reinstatement toPechtold, he would have been obligated to accept such offer or thereafter the Re-spondent would have been relieved of backpay obligation.The offer by Baker onJune 23, 1961, to Pechtold was not an offer of reinstatement but, in effect, wastantamount to an offer of a job by the Respondent which would not have served theremedial aspect of reinstatement.Pechtold's declinationof a nonreinstatement joboffer, emanating for practical purposes froma Respondentwho had within daysdiscriminatorily discharged him, and at a time that the discriminatee had reasonableassurances of continued employment, although with less benefit and salary,does notconstitute a clearly unjustifiable refusal to accept new employment.Thus the Re-spondent's claim that Pechtold's refusal of an offer of a job at Mike McCarthyLincoln-Mercury, Inc., on June 23, 1961,constitutes a willful loss of earnings iswithout merit.17The foregoing evidence clearlyrevealsthat Pechtold would havehad interim em-ployment on June 23 and 24, 1961, were it not for a back injury.During his em-ployment at W and J Motors Company, Pechtold worked 25.5 weeks and earned$2,832.04.His average weekly earnings were $111.06, $18.51 per day. I shall allowas anoffset to his 1961 second quarter gross backpaythe amountof $37.02.2. Pechtold's insurance benefits as wagesThe General Counsel contends by the backpay specifications that Pechtold isentitled to receive the amount of the cost of the hospitalization of his wife, relative to,the birth of a childThe hospital bill for the aforesaid hospitalization was $338.75and although the birth of the child occurred in May 1963, the parties' stipulationsand contentions were to the effect that the basis for and the costs of such hospitaliza-tion occurred in the period of time January to February 5, 1963.The evidence is undisputed that prior to June 12, 1961, the Respondent, with,Pechtold's approval, deducted the monthly premiums, in the amount of $17.40,from Pechtold's pay to be applied as premiums on a group insurance policy.AfterPechtold's discriminatory discharge the Respondent on June 26, 1961, notified'Pechtold bynotice asfollows:Date 6/26/61, to Leonard Pechtold, RE: Blue Cross."You are covered through 6/28/61 on your group. Suggest you transfer overto direct coverage within the next 10 days, if you wish to keep Blue Cross. Seeattached.M. J. McCarthyMotor Sales."10 Such advice, however. Is not dispositive of the issue.17 Accord:Electro-Mechanical Products Company,126 NLRB 637, 648, 649;BuddWheel Company, 49NLRB 1350-1351. M. J. McCARTHY MOTOR SALES CO.613Pechtold went to the office 18 and discovered that the cost of his insurance coveragewould be higher if he were covered on a "direct" and not a "group" basis.19 Pech-told's insurance coverage under the group insurance program available at the Re-spondent ceased on June 28, 1961, and he did not acquire similar insurance cover-age until he commenced work, at Shames Motors in September 1962.At ShamesMotors the premium that Pechtold had to pay for his insurance was at the rate of$9 per month. Excepting for such insurance rights as, accumulate as the result of timecoverage,. Pechtold's insurance coverage at Shames was similar to his coverage whileemployed at Respondent prior to his discharge.During Pechtold's backpay period,had he continued in employment at Respondent, he would have continued his in-surance coverage and would have had $17.40 deducted monthly by the Respondentfor payment to the insurance carrier.During the period of time approximately January 1963 to May 1963, Pechtold in-curred hospital bills in connection with his wife's hospitalization for pregnancy.Pechtold's hospital expenses were not covered by his current insurance coverage be--cause he had not 'been covered by the plan for proper time coverage .20The Respondent in his brief poses the following question "Where the Employer atEmployee's sole expense arranges for Blue Cross and Blue Shield, does he owe anyobligation to employees during the backpay period and if so, to what extent?"The Respondent contends that since the Respondent at no time paid the insurance'premium for the group insurance coverage of its employees that such insurance bene-fits are not properly an item of back wages. In connection with the factual situationof this case I find no merit to this contention.Where (1) an employer has arrangedfor group insurance coverage, even if optional to the employees, (2) the employer,engagesin a function of deducting the premiums (as authorized) for transmitting tothe insurance carrier, (3) the insurance premiums under the group plan are cheaper'to the employee than on a direct coverage under the plan available, and (4) theparticipation of the employee in the group plan and at the group rates is dependentupon his employment status, the employer has so intertwined the relationship of theinsurance benefit with the employment relationship that the discriminating termina-tion of the employee's employment status coupled with the employer's employmenttermination of the beneficial arrangement of deducting or collecting insurance pre-miums from the employee and transmitting the same to the insurance carrier consti--tutes a removal of a benefit of employment in the nature of and tantamount to wages.Admittedly the value of insurance benefits presents problems of computation.Where employees have lost insurance benefits (coverage) there is avalueto theloss,ofprotectioneven where theactualnecessity of protection does not arise.Thedetermination of the value under such circumstances involves many intangibles.For this reason. I believe a policy of limiting the determination of the measure of thevalue of such benefits .to the instances of measurable monetary loss is wise 21Ac-^cordingly I compute the value of Pechtold's loss inwages, resulting from the loss-in insurancecoverage to be the amount of the hospital bills he had to pay for his wifeplus the premiums he paid for attempted various coverage, less the premiums hewould have paid had he continued to work at the Respondent during the backpayperiod.In summary, in accordance with the foregoing disposition of the general andspecific issues as related to Respondent's obligation to pay Pechtold backpay for hisperiod of discrimination, it is necessary to include an additional offset in the com-putation for the second quarter in 1961 for the amount of interim earnings he wouldhave earned had he not been injured, and to modify the claim for $338.75 forinsurance benefits in the nature of wages so as to compute as the value of such bene-'9 It is not clearwhether lie went to Respondent's office or to an office of the insurancecompany.19Contrary to Respondent's contention Pechtold testified credibly to the effect that helearnedthe cost was higher under direct coverage than under group coverage.20Pechtoldtestified to the effect that the necessary time coveragewas "over 9months orsomething like that."There appearsno issue andI conclude and find that had Pechtoldhad continuouscoverage under theinsuranceplan available at Respondent, prior to his dis-charge onJune 12, 1961, that he would have been covered by such insurance for such bene-fits between September 1962 and May 23, 1963.aSeeGlen Raven Silk Mills,Inc.,101 NLRB237;DeenaArtware, Incorporated,112NLRB:371, 375. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDfits the amount $53.15.22The computations thus adjusted reveal that backpay dueto Pechtoldis $11,830.65.The computations as adjusted are set forth in the attachedAppendix B.E.Walter ZionIn accordance with the previous disposition of the general and specificissues asrelated to Respondent's obligation to pay Zion backpay for his period of discrimina-tion, it is necessary only to adjust the mathematical stipulations of the parties by,deletion (as stipulated) of 2 weeks of gross backpay claimed in 1961, the third quarter.The computations as revised reveal that the backpay due to Zion is $1,373.55.Therevised computations are set out in the attached Appendix C.F. James Marzano's specific issues1.Formula forgross earningsThe General Counsel's backpay specifications alleged that Marzano, who wasdiscriminatorily discharged on April 27, 1961, only worked for 10 weeks for theRespondent in 1960.The backpay specifications further alleged that this 10-weekperiod was during a seasonably slow period.The backpay specifications allegedthat an appropriate formula for Marzano would be one in which his average weeklywages were adjustedas isrevealed from the following excerpt from the specifications.Inasmuch as Marzano began his employment in the latter part of calendaryear 1960, a seasonably slow period, his average weekly earnings have beenadjusted in the following manner: The combined average weekly earnings ofthe other three discriminatees during the calendar year 1960 was $505.35.Theircombined average weekly earnings for the 10-week period during which Marzanoworked was $399.92.Their combined average weekly earnings for the entirecalendar year 1960 was 126.4% of their combined average weekly earnings forsaid 10-week period.Therefore,Marzano's average weekly earnings has beenadjusted to 126.4% of his average weeklyearningsfor the 10-week period.This adjustment formula was discovered at the hearing to be based upon erroneouscalculations of the average weekly wage rates of the various discriminatees and wasrevised accordingly resulting in a contended average weekly wage for purposes ofcomputation of Marzano's gross earnings during the backpay period of $158.70 perweek.The General Counsel offered no evidence in support of his formula. I find nothingin the General Counsel's backpay specifications to reveal that the composite, earn-ings of Griffith, Pechtold, and Zion constitute a comparable or representative basisfor which an appropriate adjustment can be made relative to Marzano's actual earn-ings.On the contrary, the evidence reveals that in 1960 the vast majority (approxi-mately 9 or 10) of the Respondent's new- and used-scar salesmen were new-car sales-men.The evidence also reveals that the formula advocated by the General Counselis based upon the comparative adjustment of the composite average weekly earningsof two used-car salesmen and one new-car salesman and Marzano's (a new-carsalesman) actual earnings. It is completely speculative as to whether new-carsalesmen's wages varied slightly or substantially from those of used-car salesmen.This problem was clearly made known to the parties at the hearing. I find no basisfor reliance on the General Counsel's formula for Marzano's gross earnings.23Marzano was actually employed by the Respondent for 26 weeks prior to hisdischarge.His total wages during that time were $3,175.86.However, the Re-spondent discriminatorily reduced his earnings between April 18 and 27, 1961, by$50 per week.24Thus, absent discriminationMarzano would have earned $75more than is reflected 25 in his 1960-61 earnings.His earnings thus would havebeen $3,250.86 for the 26-week period, or an average of $125.03. It is clear from'2aHospital benefits $338.75 plus cost of attempted insurance coverage=$383.75 minus(19 monthsX$17.40) $330.60 premium cost=amount of actually ascertainable monetaryvalue-$53.15.2'The fact that the formula is artificial does not destroy the validity of the formula. Anartificialformula musthowever revealitselfto be based upon appropriatelycomparableor representative data.24 SeeM.J.McCarthyMotor SalesCo.,135 NLRB 828.269 days=13weeksX$50=$75. M. J. McCARTHY MOTOR SALES CO.615the record as a whole that a salesman's earnings depend primarily on his individualability, and that such earnings would vary from individual to individual and bedependent upon all the circumstances.There is only a variance'of 7 cents betweenMarzano's average weekly earnings computed on the 26-week basis, and computedon the 10-week basis in 1960 ($124.96).Under the circumstances involved inthis case, I find that a formula equating Marzano's average weekly earnings for thepurpose of backpay computations as being $125.03 to be a reasonable formula.2.Marzano-willful concealment of interim earningsMarzano, during the backpay period, April 27, 1961 to February 5, 1963, pur-chased numerous cars in his name, in his wife's name, and in fictitious names, andresold the same cars using the same names, with an overall resultant profit to himself,During the same period Marzano received several fees for sending customers toseveral automobile companies.The General Counsel concedes, and I agree, thatsuch transactions should be treated as interim earnings.In the instant case, Marzano's purchase and sale of cars in fictitious names, coupledwith (1) his failure to reveal such purchases and sales to the Regional Office in hisaffidavit of February 13, 1963, (2) his failure to be frank and forthright asto such purchases and sales in his talk with the General Counsel several weeksbefore the instant hearing, and (3) his failure to be an honest, frank, and forth-right witness in the instant hearing, has made it impossible to ascertain Marzano'sactual interim earnings with any degree of sureness.Marzano testified to the effect that although he was told on February 13, 1963, toreport all his earnings, that he took it to mean this work earnings.Marzano alsotestifiedwith reference to the February 13, 1963, report to the Board and withreference to his conversation with counsel for General Counsel several weeks be-fore the hearing as is revealed from the following excerpt from his testimony: 26I told him that I bought some cars and I sold these cars and I didn't knowif or what I made on them if I did make anything on them and I didn't knowhow many there were.And I said I know you will, naturally, it. is obvious that you would bringthese -things up and I didn't know what was involved or how much money,or if there was, how much it was or anything about it.And at the time I made this statement-when it says about earning, I wasn'tsure if I was supposed to tell them-as far as that goes, I got money fromcompensation, the compensation board gave me money too, and I got a littlehelp from Stickney Township. I didn't list that on here either.Not becauseI didn't want to list it but I didn't think it was necessary because I wasn't work-ing for nobody as I understand it.Marzano, as a witness, impressed me as a personable but skillfully evasive witness,testifying truthfully only to those facts which appeared to have been established orclearly about to be established concerning his interim earnings by other evidence.Illustrative of his evasiveness as to a witness are the following excerpts from histestimony during examination as to his automobile transactions.Transcripts, page 523, lines 24 and 25; page 524, lines 1 to ,6Q.Well, do you remember any cars that you bought?A.Well, I remember that there were other cars. I don't remember whatI bought them for, or what I sold them for, what I put them-what I put intothem as repairs to drive them. I don't know any of them things.You havegot the record.You tell me.Q. No, you tell me.You are under oath, not me.A. I don't remember.*******Transcript, page 535, lines 12 to 14Q. Do you recall at this time any other cars that you bought?A. No, I don't.21 ContrarytoMarzano's testimony,Marzano did refer to unemployment compensationand helpTownship in his February 13, 1963, statement to the Board. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDTranscript, page 539,lines 16 and 17Q. Canyou think of any other cars that you bought?A. No, I can't.Transcript,page 541, lines 1 and 2Q. Do you recall any other cars that you bought?A. No, I don't.********Transcript, page 550, lines 4 and 5Q. Do you recall any other cars what you owned?A. No, I don't.*******Transcript, page 550, lines 15 to 18Q.Well, do you recall any other cars that you owned?A. No, I don't.Q. Did you ever own a '53 Buick?A. I stated I owned a'53 Buick.27At this stage in Marzano's testimony he had testified previously to the purchaseof a 1953 Buick.He subsequently "recalled" another 1953 Buick transaction.Again he was asked about other vehicles as is revealed by the following excerptfrom his testimony.Transcript, page 555, lines 3 to 9Q. (By Mr. HARRINGTON.) Mr. Marzano, are there any other vehicles that youcan think of that you bought and sold during this period?A. No, I can't.Q.Well, did you buy any cars at Hartigan Chevrolet, other than that one youtold us about?A. Yes, I bought another carat Hartigan Chevrolet.Transcript, page 556, lines 7 to 19Q. Did you buy any cars from Hoeffel-Goy Ford on Western Avenue?A. I think I did buy a car off of him, I don't recall what it was.Q. Did you buy more than one off of him?A. This-no, I did not.Q. Only one?A. That is right.Q. You are sure of that?A. I think I have, sir, here, I have-Q. You have some papers on some of these deals?A. Yes. I found some papers. I don't have many. But there was a '53Buick.At this stage in Marzano's testimony he produced several invoices relating to aHoeffel-Goy Ford transaction, to several Hartigan Chevrolet transactions, and to aJack Thompson Oldsmobile transaction.-LaterMarzano was questioned as to the purchase of cars in the names of JamesSpain, James Dawson, and Marlene Spain.His initial answers were evasive but hisultimate answers clearly reveal that he purchased and sold cars, using fictitious namesof James Spain and Marlene Spain.Marzano's ultimate answer *as to James Dawsonin effect asserted that James Dawson was not a fictitious person. Illustrative ofMarzano's testimony concerning James Dawson is the following excerpt from histestimony.Q. Do you know a Mr. James Dawson?A. Yes, I did.Q.Who is Mr. James Dawson?A.Who is he, what he is-he is just a fellow, that is who he is.27The transcript is corrected to reflect "stated" instead of "stared" in accordance withthe Trial Examiner's recollection of the testimony. M. J. McCARTHY MOTOR SALES.CO.617Credited testimony of other witnesses clearly establish that various automobileagencies sold automobiles to James Marzano, who signed purchase orders for themas James Marzano, Arlene Marzano, James Spain, Marlene Spain, James Dawson,and as other persons, and that James Marzano sold various cars using the same afore-mentioned names as the seller on the various titles and bills of sales.28It is clear from the foregoing, all the evidence, and my impression of Marzanoas a witness, that he was intentionally evasive and untruthful in his report to theRegional Office concerning his interim earnings on February 13, 1963, and in hisreport to the General Counsel several weeks before the instant hearing. It is alsoclear, in the same manner, that he intentionally attempted to deceive at the hearingas to his purchase and sale of cars using fictitious names. Illustrative of this is histestimony originally that he only purchased one car at Hoeffel-Goy Ford in con-nection with the ultimate testimony relating to his purchase of a car at Hoeffel-Goyin the name of James Spain.Since it is clear that during his backpay period Marzano purchased and sold auto-mobiles, using fictitious names, and since I am convinced that Marzano has attemptedto conceal such purchases and sales, it is proper for me to presume and I do presumethat there were other purchases and sales of cars, using fictitious names, and thatMarzano's complete interim earnings have not been revealed in this case 29Underthe circumstances of the case, the only practical way for such interim earnings to befully revealed would be by the truthful cooperation of Marzano.This he has failedto provide.In addition based upon my consideration of the family relationship and the biasinterest of the witnesses as they testified, and the demeanor of the witnesses, I donot credit JamesMarzano's, JohnMarzano's, JosephMarzano's, orMarleneMarzano's testimony to the effect that various specific cars were purchased and soldby James Marzano for his brothers and sisters. In view of my observation of JamesMarzano as an evasive and untruthful witness, I do not credit his testimony as to hisexpenses incurred on various specific automobiles excepting to the extent that hehad $2 title transfer fees on each transaction.He may have had other expenses;however, because of the unreliability of his testimony, I am not convinced that suchexpenses existed to the extent testified to.James Marzano and Joseph Marzano testified that Marzano Beverage Companywas owned in 1962 by Joseph Marzano and was now operated by John Marzano.Their testimony was to the effect that the expenses connected with this companywere not expenses of James Marzano. James Marzano on occasion in 1962 did obtainthe beverages from the distributor, and did deliver the beverages.The companyused James Marzano's telephone number and James Marzano applied for an FHAloan asserting that he was the owner of Marzano Beverage Company and that hehad salary or net income per week of $135. James Marzano testified at the instanthearing to the effect that these assertions were untruthful, that he did not own theaforesaid beverage company, and. that he received no compensation from the com=pany.In view of James Marzano's demonstrated propensity for untruthfulness whenit serves him, it is impossible to really know from the evidence in this case exactlyhis status in connection with the foregoing company. I find it unreasonable to be-lieve that he received no compensation for his admitted services in connection withthe handling of the beverages. I am convinced that he received some earnings inconnection therewith.His untruthful testimony, in connection with'his.other -actspreviously described and the lack of pertinent records kept by James Marzano or hisbrother,make it impossible to ascertain James Marzano's interim earnings in thisregard.The abuse of the Board processes by Marzano has rendered the ascertainment ofhis interim earnings impossible.To determine that backpay is due Marzano,"underthe circumstances of this case, would encourage the abuse of Board processes andthus would not effectuate in an overall manner the purposes of the Act.2s The Respondent presented numerous witnesses who testified to the abovetransactions.Marzanoin the initial phases of his testimony attempted to evade or deny the effect ofsome of the testimony pertaining to these transactions.Marzano, towardthe end of histestimony, essentially admitted the effect of the testimony pertaining to these transactions.To the extent of any possible residue of denial in Marzano's testimony as to the facts setout herein, his testimony is discredited. I credit the testimony of all witnesses consistentwith the facts set out herein.a In fact the evidence in the case actually reveals that Marzano made other purchases ofautomobiles.As to some of these purchases there was adduced no evidence of sales orexpenses. 618-DECISIONSOF NATIONALLABOR RELATIONS BOARDConsidering the foregoing and all the evidence, including the fact that Marzano'sactions have prevented the possibility of determining his backpay, I recommendthat no backpay be awarded to James Marzano.S°0CONCLUSIONS AND RECOMMENDATIONSUpon all of the foregoing findings, I find and conclude that the individuals be-low are entitled to payment by Respondent of the suns listed opposite their names,less any tax withholdings required by Federal and State laws, as follows: 31MerlinGriffith--------------------------------------- $12, 605.35Leonard Pechtold------------------------------------- 11,830.65Walter Zion------------------------------------------1,373.55It is further recommended that the Board adopt the foregoing findings and con-clusions, and order the Respondent, its successors and assigns, to pay to the dis-criminatees the amounts recommended herein.II0Jaek C. Robinson,doing business as Robinson Freight Lines,129 NLRB 1040, 1042,1043.See also "Concealed Earnings and Back Pay Order," 11 LRRM 2545, and "Back PayForfeited for False Claim," 13 LRRM 2565.aiOn the basis of the rationale ofEllis andWattsProducts, Inc.,143 NLRB 1269, I denythe General Counsel's request in his brief that Respondent be directed to pay the'dis-criminatees interest on the backpay awarded.APPENDIX AMERLIN GRIFFITH[Backpay period April 27, 1961, to February 5, 1963]12,605.35Year1961_____1962_____1963__,__QuarterWeeks13X 132.46 = 1,721.98 +195.00 +1,916.98 - ------- = 1, 916.985X 132.46 = 662.30+ 81.25 +743.55 - ------- =743.55APPENDIX BLEONARD PECHTOLD[Backpay period Tune 12, 1961, to February 5, 1963]d0n1961 _19621963 _2d__3d__4th_lst__2d__3d__4th_lst _WeeksGross earningsAverageweeklywageTotal7X $132.46 = $927.22 + $130.00 + ____ =$1,057.22 - ------- = $1,057.228X 132.46 = 1,059. 68 + 130.00 + $100 = 1, 289.68 - ------- = 1, 289.6813X 132.46 = 1, 721.98 + 195.00 + ____ = 1, 916.98 - ------- = 1, 916.9813X 132.46 = 1, 721.98 + 195.00 += 1, 916.98 - ------- = 1, 916.9813X 132.46 = 1,721.98 + 195.00 += 1,916.98 - ------- = 1,916.9813X 132.46 = 1, 721.98 + 195.00 + 100 = 2,016.98 - $170.00 = 1,846.98Gross earningsAverageweeklyWageTotalValue ofdemon-strator.carValue ofdemon-stratorcarVaca-tionpayVaca-tionpayInsur-anceTotalgrossearningsTotalgrossearningsInterimearningsInterimearningsNetbackpayNetbackpay3X$171.36= $514.08+13X 171.36 = 2,227.68 +18X 171.36 = 2,227.68 +13X 171.36 = 2,227.68 +13X 171.36 = 2,227.68 +13X 171.36 = 2, 227.68 +13X 171.36 = 2, 227.68 +5 X 171.36 = 856.80 +$48.75 + ____ -r ------ = $ 562.83 -$37.02 =$525.81195.00 + $100 + ------ = 2, 522.68 - 1, 625.00 =897.88195.00+ ____ + ______ = 2, 422.68 - 1, 207.04 = 1, 215.64195.00 ++ ------ = 2,422.68 - -------- = 2,422.68195.00++ ------ = 2,422.68 - -------- = 2,422.68195.00+ 100 - ______ = 2,522.68 - -------- = 2,522.68195100+ ____ - ------ = 2,422.68 - 1,300.40 = 1,122.2881.25 + ____ + $53.15 = 991.20 - 290.00 =701.20IIe1I11, 830.65 U.S. RUBBERCOMPANYAPPENDIX CWALTER ZION[Backpay periodApril 28, 1961, to February 1, 1963]619Gross earningsValue ofVaca-TotalYearQuarterdemon-tiongrossInterimNetWeeksAverageweeklywageTotalstratorcarpayearningsearningsbackpay1961-__2d-------4X $204.58=$1,841.22+ $130.00+ ____ _$1, 971.22- $1,088.51$882.713d-------11X 204.58 =2, 250.38- -------+ $100 =2,350.38- 2,072.68277.704th______13X 204.68 =2,659.54- -------+ ____ =2, 659.54- 2,446.40213.141962__-1st-_-___13X 204.58 =2, 659.54- -------+2,659.54- 3,239.152d-------13X 204.58 =2, 659.54--------+2,659.54- 4,156.503d__-____11X 204.58 =2, 250.38- -------+ 100 =2,350.38- 3,500.754th--____13 X 204.68 =2, 659.54- -------+ ____ _2,650.54- 2,980.251963_-_1st-_____4 X 204.58 =818.32- --------{-____ _818.321,180.781, 373.55U.S. Rubber CompanyandUnited Textile Workers of AmericaU.S. Rubber CompanyandUnited Textile Workers of America,Petitioner.CasesNos. 26-CA-1663, 26-CA-1716, and 26-RC,-1975.June 23, 1964DECISION, ORDER, AND DIRECTION OF SECONDELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on July 11, 1963, under the di-rection and supervision of the Regional Director for the Twenty-sixth Region, among the employees in the stipulated unit.At the con-clusion of the balloting, the parties were furnished with a tally ofballots which showed that of approximately 370 eligible voters, 358valid ballots were cast, of which 174 were for, and 178 against, thePetitioner 1 and 6 were challenged.The challenged ballots were suffi-cient in number to affect the results of the election.Thereafter, Peti-tioner filed timely objections to conduct affecting the election.The Regional Director investigated the objections and, on Septem-ber 5, 1963, issued his report on objections and challenged ballots,in which he found that objections Nos. 1, 2, and 4 raised substantialand material issues affecting the election results and recommended thatthe election be set aside and a new election be held.The Employer 2filed timely exceptions to these recommendations.1Hereinafter also calledthe Union or the Charging Party.2Hereinafter also calledthe Respondent or the Company.147 NLRB No. 82.